ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 06/29/2022, which have been entered. As filed by Applicant: Claims 1-6 and 8 are pending. Claim 1 is currently amended. Claim 8 has been canceled.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	The objection to claim 6 for informalities is withdrawn in view of Applicant’s amendments to the claim.

5.	The rejection of claims 5 and 8 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s amendments to the claims.


Response to Arguments
6.	Applicant’s arguments, filed 06/29/2022, with respect to the rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Zhang (CN 107649346 A; citations to its translation), in view of Mosimann (US 2007/0264172 A1), have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter

7.	Claims 1-6 and 8 are allowed.

8.	The following is an examiner’s statement of reasons for allowance: Upon further consideration, the instant claims are allowable over the closest related references, Zhang (CN 107649346 A) and Mosimann (US 2007/0264172 A1), already of record, and Zhu et al. (US 2010/0004373 A1), found during an updated search. 
In agreement with Applicant’s arguments filed on 06/29/2022, Zhang and Mosimann, alone or in combination, do not teach, disclose or reasonably suggest the method step “applying fluorine-group silane on the surface of the PDMS film in order to ensure oleophobicity”, as required by amended claim 1.
Zhu teaches a hydrophobicizing solution comprising FAS (fluoro-alkyl silane) used to functionalize a nano-structured layer coated on nano-sized glass beads (see para. 0105-0108; FAS reads on “fluorine-group silane”). Zhu is silent as to a PDMS film and use of flames to generate nanoparticles. Thus, despite Zhu teaching that fluorine-group silanes are known in the art to form hydrophobic and/or oleophobic surfaces, there is no fair motivation for one skilled in the art to modify the flame synthesis method taught by Zhang and Mosimann by further applying fluorine-group silanes onto the PDMS film/nanoparticles generated by a flame synthesis method.
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Zhang, Mosimann and/or Zhu to arrive at the claimed method of forming nanoparticles as a whole with its required combination of features, one novel element of which is generating nanoparticles on the surface of a PDMS film using a diffusion flame (e.g. with a paraffin candle or a soy candle). 
One of ordinary skill in the art would not find the instantly claimed method limitations to be obvious variants of the prior art teachings and other known methods of forming nanoparticles having superhydrophobicity. 
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art. Emphasis above was added by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761


/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        August 26, 2022